FIRST AMENDMENT
TO
EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

This first amendment (“Amendment”) to the Executive Supplemental Compensation
Agreement (“Agreement”) dated September 15, 2005 is made and entered into this
16th day of August, 2007, by and between Nevada Security Bank, a Nevada state
banking corporation (the “Employer”), and John Donovan, an individual residing
in the State of Nevada (hereinafter referred to as the “Executive”).

RECITALS

WHEREAS, the Executive is an employee of the Employer and is serving as its
Executive Vice President and Chief Credit Officer;

WHEREAS, the Employer has provided Executive with certain salary continuation
benefits as set forth in the Agreement;

WHEREAS, Employer and Executive desire to amend (i) Section 1.1 of the Agreement
to set the Annual Benefit as a fixed amount, rather than an amount determined on
the basis of the last 36 months of certain compensation and a benefit level
multiplier and to delete the references in the Agreement to “Final Average
Annual Compensation” and “Benefit Level” and (ii) Section 1.2 of the Agreement
to provide that years of service is from the date of the Executive’s employment
with Employer rather than from the Effective Date of the Agreement.

NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants contained herein, the Executive and
the Employer agree to amend the Agreement as follows:

1. Section 1.1 of the Agreement is amended in the entirety to read as follows:

1.1. Annual Benefit. The term “Annual Benefit” shall mean the annual sum of
ninety-two thousand three hundred seventy-eight dollars ($92,378) multiplied by
the Applicable Percentage (defined below), which amount shall be reduced to the
extent required: (i) under the other provisions of this Agreement; (ii) by
reason of the lawful order of any regulatory agency or body having jurisdiction
over the Employer; and (iii) in order for the Employer to properly comply with
any and all applicable state and federal laws, including, but not limited to,
income, employment and disability income tax laws (eg., FICA, FUTA, SDI).

2. Section 1.2 shall be amended in the entirety to read as follows:

1.2 Applicable Percentage. Unless otherwise defined, The term “Applicable
Percentage” shall mean that percentage listed on Schedule “A” attached hereto
which is adjacent to the number of complete years (with a “year” being the
performance of personal services for or on behalf of the Employer as an employee
for a period of 365 days) which have elapsed starting from the Executive’s first
date of employment with Employer and ending on the date payments are to first
begin under the terms of this Agreement. In the event that Executive’s
employment with Employer is terminated other than by reason of disability,
Retirement, Early Retirement or voluntary termination on the part of Executive,
Executive shall be deemed for purposes of determining the number of complete
years to have completed a year of service in its entirety for any partial year
of service after the last anniversary date of the Effective Date during which
the Executive’s employment is terminated.

3. Section 1.3 and 1.13 of the Agreement shall be deleted.

4. A new Section 5.12 shall be added to the Agreement and to read in the
entirety as follows:

5.12 Compliance with Section 409A. This Agreement shall at all times be
administered in compliance with the requirements of §409A of the Code and any
and all regulations thereunder, including such regulations as may be promulgated
after the Effective Date.

5. Except as amended hereby, the provisions of the Agreement remain in full
force and effect and the enforceability thereof is not affected by this
Amendment.

IN WITNESS WHEREOF, the parties to this Amendment have duly executed this
Amendment as of the day and year first above written.

NEVADA SECURITY BANK

By:     

Ed Allison, Chairman

JOHN DONOVAN

     

1

EXHIBIT B
BENEFICIARY DESIGNATION

TO: The Administrator of Nevada Security Bank

Executive Supplemental Compensation Agreement

Pursuant to the provisions of my Executive Supplemental Compensation Agreement,
as amended (“Agreement”) with Nevada Security Bank permitting the designation of
a beneficiary or beneficiaries by a participant, I hereby designate the
following persons and entities as primary and secondary beneficiaries of any
benefit under said Agreement payable by reason of my death:



    NOTE: To name a trust as beneficiary, please provide the name of the trustee
and the exact date of the trust agreement.

In the event the primary beneficiary is not the spouse of the Executive, the
spouse of the Executive will need to sign the Spousal Consent below and such
signature must be notarized.

Primary Beneficiary:

     



      Name Address Relationship

Secondary (Contingent) Beneficiary:

     



      Name Address Relationship

THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION IS HEREBY RESERVED.
ANY PRIOR DESIGNATION OF PRIMARY BENEFICIARIES AND SECONDARY BENEFICIARIES IS
HEREBY REVOKED.

The Administrator shall pay all sums payable under the Agreement by reason of my
death to the Primary Beneficiary, if he or she survives me, and if no Primary
Beneficiary shall survive me, then to the Secondary Beneficiary, and if no named
beneficiary survives me, then the Administrator shall pay all amounts in
accordance with the terms of the Agreement. In the event that a named
beneficiary survives me and dies prior to receiving the entire benefit payable
under said Agreement then and in that event, the remaining unpaid benefit
payable according to the terms of the Agreement shall be payable to the personal
representatives of the estate of said beneficiary who survived me but died prior
to receiving the total benefit provided by the Agreement.

John Donovan

“Executive”

Dated: August 16, 2007      

2

CONSENT OF THE EXECUTIVE’S SPOUSE
TO THE ABOVE BENEFICIARY DESIGNATION:

(to be completed if the Executive’s spouse is not the sole primary beneficiary)

I, Thelma Donovan, being the spouse of John Donovan, after being afforded the
opportunity to consult with independent counsel of my choosing, do hereby
acknowledge that I have read, agree and consent to the foregoing Beneficiary
Designation which relates to the amendment to the Executive Supplemental
Compensation Agreement entered into by my spouse      , 2007. I understand that
the above Beneficiary Designation adversely affects my community property
interest in the benefits provided for under the terms of the Executive
Supplemental Compensation Agreement, as amended. I understand that I have been
advised to consult with an attorney of my choice prior to executing this
consent, so that such attorney can explain the effects of this consent.

     
Dated:     , 2007
       
Thelma Donovan, Spouse

State of Nevada

County of      

This instrument was acknowledged before me on      

(Date)

By     

(Name of Person)

     

Signature of Notary Public

3

SCHEDULE A

         
Years of Service Completed
  Applicable Percentage
1
    10 %
2
    20 %
3
    30 %
4
    40 %
5
    50 %
6
    60 %
7
    70 %
8
    80 %
9
    90 %
10
    100 %

4